DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2. This is in response to the amendments filed on 11/24/2020. Claim 1 has been amended.  Dependent claims 2-20 mirror the claims contained in US Patent 10339330. Claims 1-20 are currently pending and have been considered below.


Terminal Disclaimer
3. The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10339330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.    Claims 1 -20 are allowed as amended.

Examiner Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: This application is a continuation of US patent application 14/986,407 now US Patient 94204888 whereby the same allowable subject matter is found in the independent claims 1, 9, and  when multiple sources are identified as the origin of the first field value of matching record for a first given request, the one or more processors select the determined set of one or more usage rules as being a set of relevant usage rules of a first source of the multiple sources, to exclusion of a relevant set of usage rules of each of the other sources of the multiple sources, based on an objective of minimizing a number of unknown field values of the request that are provided no corresponding field values in the response from first matching record.  The closest prior art being "Dare" (US 20120036442 A1), “Masuoka” (US 20040230636), “Uchiyama” (US20020065802 A1), and “Giambiagi” (US 20130291059 A1) and newly updated search, based on the allowable subject matter, returns “Chen” (US 10572478 B2). Dare discloses a managed services platform and method of operation of a device management service (DMS) server in which the DMS server can act as a gateway for communications with one or more computing devices, and the computing devices are associated with a first entity. The platform can also include an application service (AS) server in which the AS server is communicatively coupled with the DMS server. When a first computing device contacts the DMS server, the DMS server is operable to provide a bundle to the first computing device.  Masuoka discloses a computer-based system that includes task computing enabling users to define tasks by combining available functionality and to execute such tasks. The computer-based system of includes available functionality which originates in devices, computing applications and electronic services available through local and remote procedure calls including Web Services, UPnP, CORBA, RMI, Uchiyama discloses a de-centralized, or distributed, monitoring system provides for data collection across a broad range of remote sources, collecting explicit data (which may be input directly by a user in the form of recommendation, comment, or vote) and/or implicit data (which may be collected by the system according to the user's browsing activity). Giambiagi discloses a system for monitoring and controlling electronic activity at a managed device, the controlling being affected by a policy received from a policy store where the policy rules may be defined by a third party. Chen, newly searched art, based on parent allowable subject matter, discloses a multiple query optimization mechanism specially designed for SQL-on-Hadoop systems. Generally, to reduce the overall computation time of a batch of queries, sharing input scans, map output and map functions are taken into consideration to avoid redundant computations. However, almost all existing works only concentrate on sharing scans and map output which yield I/O saving without considering sharing map function which yields CPU saving.

6. What is missing from the prior art of record is a computer system, method, and a tangible, non-transitory computer-readable instructions that, when executed, determines that when multiple sources are identified as the origin of the first field value of matching record for a first given request, the one or more processors select the determined set of one or more usage rules as being a set of relevant usage rules of a first source of the multiple sources, to exclusion of a relevant set of usage rules of each of the other sources of the multiple sources, based on an objective of minimizing a number of unknown field values of the request that are provided no corresponding field values in the response from first matching record. The prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 9, and 17. Therefore claims 1, 9, and 17 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1, 9, and 17 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491